Case: 17-15295   Date Filed: 08/30/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15295
                        Non-Argument Calendar
                      ________________________

                        Agency No. 016614-16 L



CHRISTOPHER E. HUMINSKI,

                                             Petitioner - Appellant,

versus

COMMISSIONER OF INTERNAL REVENUE,

                                             Respondent - Appellee.

                      ________________________

                 Petition for Review of a Decision of the
                              U.S. Tax Court
                       ________________________

                            (August 30, 2018)

Before JORDAN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
                  Case: 17-15295   Date Filed: 08/30/2018   Page: 2 of 4


       In this tax appeal, Christopher Huminski, proceeding pro se, argues that the

Tax Court erred in granting the motion of the Commissioner of Internal Revenue

for summary judgment and to permit levy, and in denying his motion to compel

discovery.       These arguments, however, suffer from the same fatal flaw—Mr.

Huminski had notice of his tax liability, but did not timely dispute it. Because the

Internal Revenue Code prohibits him from now challenging it in a collection

proceeding, see 26 U.S.C. § 6330(c)(2)(B), we affirm.

                                           I

       On June 22, 2015, the IRS mailed Mr. Huminski a notice of deficiency,

alerting him that he failed to report income from 2012 and owed $25,643 in

overdue taxes and penalties. The IRS demanded payment in November of 2015,

but Mr. Huminski did not pay. In February of 2016, the IRS sent a final notice of

intent to levy, to which Mr. Huminski responded by requesting a collection due

process hearing. After considering Mr. Huminski’s arguments, the Settlement

Officer determined that a collection action was appropriate.          The Tax Court

ultimately granted the Commissioner’s motion for summary judgment. It also

denied Mr. Huminski’s motion to compel discovery into alleged fraud and record

falsification.




                                           2
              Case: 17-15295    Date Filed: 08/30/2018   Page: 3 of 4


                                           II

      We review the Tax Court’s grant of summary judgment de novo, see

Packard v. Comm’r, 746 F.3d 1219, 1221 (11th Cir. 2014), and the denial of a

motion to compel discovery for abuse of discretion, see Holloman v. Mail-Well

Corp., 443 F.3d 832, 837 (11th Cir. 2006). We also review challenges to the

appropriateness of a collection action for abuse of discretion. See Roberts v.

Comm’r, 329 F.3d 1224, 1228 (11th Cir. 2003). We read Mr. Huminski’s pro se

brief liberally. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

                                           III

      On appeal, Mr. Huminski argues that the IRS engaged in record falsification

and other fraud when it determined that he owed a tax deficiency for the year 2012.

He suggests that summary judgment was inappropriate because the Tax Court did

not permit him to take discovery on the alleged fraud and that he was deprived of

the evidence required to prove his case.

      These arguments, which challenge “the existence or amount of the

underlying tax liability,” come too late. See 26 U.S.C. § 6330(c)(2)(B). Although

taxpayers may raise “any relevant issue relating to the unpaid tax or the proposed

levy” during a collection due process hearing, § 6330(c)(2)(A), they may not

challenge the amount or existence of the underlying tax liability unless they “did

not receive any statutory notice of deficiency for such tax liability or did not


                                           3
              Case: 17-15295     Date Filed: 08/30/2018    Page: 4 of 4


otherwise have an opportunity to dispute such tax liability,” § 6330(c)(2)(B). The

record is clear, and Mr. Huminski does not dispute, that he received the June 22,

2015 notice of deficiency. As the notice of deficiency letter he received instructed,

his fraud-based challenges had to be made by filing a timely petition with the Tax

Court in response to that notice. See § 6213(a). He did not do so, nor did he

present any other argument as to why collection was not appropriate.             See

§ 6330(c)(2)(A) (listing appropriate defenses and issues that may be raised at

collection due process hearings). Accordingly, summary judgment was properly

granted.

      For the same reason, the Tax Court did not abuse its discretion in denying

his motion to compel discovery. Mr. Huminski’s fraud-based challenges were

irrelevant to the collection action because he was prohibited from contesting his

underlying tax liability at that stage. See § 6330(c)(2)(B).

                                         IV

      For the foregoing reasons, we affirm the rulings of the Tax Court.

      AFFIRMED.




                                          4